     Case 1:19-cv-00447-DAD-EPG Document 34 Filed 10/26/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARK ANTHONY PARRA, an                             No. 1:19-cv-00447-DAD-EPG
     individual, on behalf of himself and others
12   similarly situated,
13                      Plaintiff,                      ORDER GRANTING PARTIES’
                                                        STIPULATION TO DISMISS ACTION
14           v.
                                                        (Doc. No. 33)
15   TRINITY SERVICES GROUP, INC.,
16                      Defendant.
17

18           On October 20, 2020, the parties filed a stipulation to voluntarily dismiss this putative

19   class action pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. No. 33.) In

20   particular, the parties stipulated and agreed to the dismissal of plaintiff’s individual claims with

21   prejudice and the dismissal of plaintiff’s class claims without prejudice. (Id. at 3–4.) The parties

22   also stipulated that they will each bear their own fees and costs. In addition, to the extent

23   plaintiff’s counsel will seek in any other lawsuit to recover for the attorneys’ fees and costs

24   associated with the services rendered in this action, the parties have agreed that any such request

25   “will be limited to legal services rendered before March 1, 2020 and related to attending and/or

26   preparing for mediation, and not include any fees and costs associated with legal services

27   rendered after February 28, 2020 and prior to [October 20, 2020].” (Id. at 4.)

28   /////
                                                       1
     Case 1:19-cv-00447-DAD-EPG Document 34 Filed 10/26/20 Page 2 of 2


 1         Pursuant to the parties’ stipulation and good cause appearing, it is hereby ordered that:

 2         1.     This action is dismissed with prejudice as to plaintiff’s individual claims and

 3                without prejudice as to plaintiff’s class claims;

 4         2.     The parties shall bear their own fees and costs in this action;

 5         3.     All pending deadlines and hearing dates in this action are vacated;

 6         4.     All pending motions, including the pending motion to dismiss (Doc. No. 26), are

 7                denied as having been rendered moot by the parties’ stipulation to voluntarily

 8                dismiss this action; and

 9         5.     The Clerk of the Court is directed to close this case.

10   IT IS SO ORDERED.
11
        Dated:   October 23, 2020
12                                                       UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
